DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 58 is objected to because of the following informalities:  Claim 58 uses the step descriptor “(v.b)” twice within claim scope. Step descriptors should be distinct from one another. Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 	Claims 54-62, 66-69 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 1+14, 21, 4, 6, 7, 7, 9, 30, 31, 12, and 1 of U.S. Patent No. 10,740,804. Although the claims at issue are not identical, they are not patentably distinct from each other because, the claims of the instant application are obvious variant of the corresponding ones of the US Patent No. 10,740,804. Furthermore, the scopes of the claims on Patent No. 10,740,804.
 	The apparent difference between the conflicting claims mainly arise from the style of limitation recitation and relative placement of conflicting elements within the claims’ body.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
Claims 54, 55, 57-59, 61-62, 65-68, 70, 76,  rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2)as being anticipated by Perez et al. (2013/0293468, hereinafter Perez).
Regarding claim 54, Perez discloses a method to create an alternate reality environment of a physical location (¶0045, claim 10 and dependents, Augmented reality is a technology that allows virtual imagery to be mixed with a real world physical environment, ¶0001), the method, comprising:
causing to be perceptible or unperceptible, to a human user, a virtual object in the alternate reality environment (FIGs. 9, 10, 18  illustrates users sharing and collaborating on a real-world white board and or stage to interact with a perceptible virtual object 940, 1010, virtual menu 1806 … etc. – ¶0023, ¶0126-0127. Any/all virtual objects in e.g. fig. 18, such as 1802, 1804, 1806, 1810 and/or 1702  can reasonable be understood as a virtual object);
wherein, the alternate reality environment includes:
a representation of a real environment associated with the physical location (FIG. 10 illustrates a presentation of real collaboration environment associated with a physical location, fig. 10. At 1104, the physical location of the collaboration environment is mapped – ¶0130, figs. 10-11. Fig. 18 shows a plurality of users 29A through 29F who are positioned around a conference table and viewing virtual objects, ¶0143.);
the virtual object (e.g. object 940, 1010, figs. 9, 10, 1802, 1804, 1806, 1810 and/or 1702  in fig. 18);
In this instance, users 29A through 29C are all highlighted with a bright light 1820 indicating they are authorized and/or known to the user and may themselves view the virtual object 1702. User 29D, however, is highlighted with an icon 1802 alerting the wearer to the fact that the user is not known as indicated by annotation 1704. Similarly, user 29E has an icon 1809 indicating that while the user is known, no permissions have been assigned to this user as indicated by the annotation 1810 – ¶0144, figs. 18a,b).  
 Regarding claim 55, Perez discloses the method of claim 1, further comprising:
providing access to a virtual world component of the alternate reality environment to the human user, the virtual object being associated with the virtual world component (Additionally, the wearer may be presented with a set of controls allowing the user to adjust the permissions and authorization of known and unknown users (and any other users in the collaboration environment) – ¶0144);
wherein, the human user is affiliated with the virtual world component such that the human user is able to access the virtual world component in the alternate reality environment and has permission (Views of shared content can be different for different levels of users. Presentation of a shared calendar for a development team and a marketing team may be different when commonly presented to both groups in a shared environment such as a meeting. Types of shared info based on permissions include shared information in meetings as well as social information – ¶0043) to perform one or more of:
Users in the collaboration environment may have different collaboration permissions. These permissions can be visualized relative to individuals (and objects) in a common physical environment. User identity can be tied to levels of acess to shared content – ¶0043. As noted above, collaboration information can be provided with varying levels of granularity in terms of the amount of detail which is provided to each acess level – ¶0131);
edit the virtual object in the virtual world component;
author additional virtual objects to be associated with the virtual world component.  
 	Regarding claim 57, Perez discloses the method of claim 1, further comprising, updating a representation of the virtual object in the alternate reality environment, to depict action or inaction of the virtual object (This user would see a full virtual object 1702 comprising a building with full annotations and fully manipulated by the collaborator. As a collaborator touches the object and rotates it within the scene, the object will move within the scene – ¶0142. A manner of manipulating the controls is illustrated in FIG. 18B. In FIG. 18B, a user can select a virtual object 1702 using their hand and drag the virtual object on to user 29E in order to allow the user to view the object which the user may previously not have been able to view because no permissions were assigned as illustrated in FIG. 18A. Alternatively, the wearer selects menu items using the user's hand 1820 and the individual menu item responds as a toggle or other type of interface control. In the example at FIG. 18B, the users selects the up arrow to increase the user's permissions on the share menu 1806 – ¶0145- hence the representation of the virtual object being updated from inactive to active w.r.t. that particular user); or
This user would see a full virtual object 1702 comprising a building with full annotations and fully manipulated by the collaborator. As a collaborator touches the object and rotates it within the scene, the object will move within the scene – ¶0142. A manner of manipulating the controls is illustrated in FIG. 18B. In FIG. 18B, a user can select a virtual object 1702 using their hand and drag the virtual object on to user 29E in order to allow the user to view the object which the user may previously not have been able to view because no permissions were assigned as illustrated in FIG. 18A. Alternatively, the wearer selects menu items using the user's hand 1820 and the individual menu item responds as a toggle or other type of interface control. In the example at FIG. 18B, the users selects the up arrow to increase the user's permissions on the share menu 1806 – ¶0145).  
Regarding claim 58, Perez discloses the method of claim 1, further comprising, updating a representation of the virtual object in the alternate reality environment, to depict action or inaction of the virtual object (This user would see a full virtual object 1702 comprising a building with full annotations and fully manipulated by the collaborator. As a collaborator touches the object and rotates it within the scene, the object will move within the scene – ¶0142. A manner of manipulating the controls is illustrated in FIG. 18B. In FIG. 18B, a user can select a virtual object 1702 using their hand and drag the virtual object on to user 29E in order to allow the user to view the object which the user may previously not have been able to view because no permissions were assigned as illustrated in FIG. 18A. Alternatively, the wearer selects menu items using the user's hand 1820 and the individual menu item responds as a toggle or other type of interface control. In the example at FIG. 18B, the users selects the up arrow to increase the user's permissions on the share menu 1806 – ¶0145- hence the representation of the virtual object being updated from inactive to active w.r.t. that particular user);
wherein, the action of the virtual object includes, one or more of:
(i) generating an output or response to a query command to obtain metadata from the virtual object; wherein, the query command is issued by one or more of, the human user, another human user and another virtual object;
(ii) a talk action; wherein, the talk action of the virtual object is initiated responsive to one or more of, a text query, a speech query or command received by the virtual object;
(iii) a visible action; wherein, the visible action of the virtual object causes a visual component of the representation of the virtual object to change for different users or difference devices used by the different users in the real environment to access the alternate reality environment (This user would see a full virtual object 1702 comprising a building with full annotations and fully manipulated by the collaborator. As a collaborator touches the object and rotates it within the scene, the object will move within the scene – ¶0142. A manner of manipulating the controls is illustrated in FIG. 18B. In FIG. 18B, a user can select a virtual object 1702 using their hand and drag the virtual object on to user 29E in order to allow the user to view the object which the user may previously not have been able to view because no permissions were assigned as illustrated in FIG. 18A. Alternatively, the wearer selects menu items using the user's hand 1820 and the individual menu item responds as a toggle or other type of interface control. In the example at FIG. 18B, the users selects the up arrow to increase the user's permissions on the share menu 1806 – ¶0145);

(v) a touch reaction (This user would see a full virtual object 1702 comprising a building with full annotations and fully manipulated by the collaborator. As a collaborator touches the object and rotates it within the scene, the object will move within the scene – ¶0142);
wherein, the touch reaction causes, one or more of:
            (v.a) a surface of the virtual object to be interacted with (¶0142, fig. 17a);
            (v.b) internals of the virtual object to be interacted with or exposed;
            (v.b) one or more behaviors of the virtual object to be initiated or triggered;
            further wherein, the touch reaction is initiated in response to action by one or more of, the human user, another human user, and another virtual object (This user would see a full virtual object 1702 comprising a building with full annotations and fully manipulated by the collaborator. As a collaborator touches the object and rotates it within the scene, the object will move within the scene – ¶0142);
            wherein, the touch reaction includes reaction to one or more of move, hit, shoot, poke actions (¶0142).  
Regarding claim 59, Perez discloses the method of claim 1,
wherein, an action of the virtual object includes one or more of:
This user would see a full virtual object 1702 comprising a building with full annotations and fully manipulated by the collaborator. As a collaborator touches the object and rotates it within the scene, the object will move within the scene. Any sound or other annotations associated with the object will be fully presented to user of the display apparatus 2. – ¶0142);
wherein, the collection reaction causes, one or more copies of the virtual object to be collected by the human user or another human user (A device with more limited capabilities, such as the laptop, may not be able to present the three-dimensional aspects of the building 702. As such, as illustrated in FIG. 17B, a user with a laptop viewing the same collaboration presentation would see a more limited view of the building 1704. While this more limited view 1704 is illustrated, for example, without the perspective available in the view in FIG. 17A, annotations may still appear as illustrated in FIG. 7B – ¶0142);
further wherein, the collection reaction is initiated in response to action by one or more of, the human user, the other human user (This user would see a full virtual object 1702 comprising a building with full annotations and fully manipulated by the collaborator. As a collaborator touches the object and rotates it within the scene, the object will move within the scene - ¶0142, fig. 17a,b);
(ii) a put reaction;
wherein, the put reaction causes, one or more copies of the virtual object to be placed in a different physical location; further wherein, the put reaction is initiated in response to action by one or more of, the human user, the other human user;
This user would see a full virtual object 1702 comprising a building with full annotations and fully manipulated by the collaborator. As a collaborator touches the object and rotates it within the scene, the object will move within the scene. Any sound or other annotations associated with the object will be fully presented to user of the display apparatus 2. – ¶0142);
wherein, the give reaction causes, one or more copies of the virtual object to be given to another human user (A device with more limited capabilities, such as the laptop, may not be able to present the three-dimensional aspects of the building 702. As such, as illustrated in FIG. 17B, a user with a laptop viewing the same collaboration presentation would see a more limited view of the building 1704. While this more limited view 1704 is illustrated, for example, without the perspective available in the view in FIG. 17A, annotations may still appear as illustrated in FIG. 7B – ¶0142);
further wherein, the give reaction is initiated in response to action by the human user (As a collaborator touches the object and rotates it within the scene, the object will move within the scene – ¶0142).
Regarding claim 61, Perez discloses the method of claim 1, wherein:
an action of the virtual object includes one or more of:
(i) an annotation reaction; wherein, the annotation reaction is initiated in response to an annotation action by the human user (This user would see a full virtual object 1702 comprising a building with full annotations and fully manipulated by the collaborator. As a collaborator touches the object and rotates it within the scene, the object will move within the scene. Any sound or other annotations associated with the object will be fully presented to user of the display apparatus 2 – understood as annotation reaction. A device with more limited capabilities, such as the laptop, may not be able to present the three-dimensional aspects of the building 702. As such, as illustrated in FIG. 17B, a user with a laptop viewing the same collaboration presentation would see a more limited view of the building 1704. While this more limited view 1704 is illustrated, for example, without the perspective available in the view in FIG. 17A, annotations may still appear as illustrated in FIG. 7B.);
further wherein, the annotation action includes one or more of, commenting, liking, rating, tagging, and linking (For example, if a user places a virtual object in the collaboration environment, rotates it, augments it, or makes some annotation (understood as commenting or tagging) to it, all these actions would be presented to the collaboration environment – ¶0138);
(ii) an edit reaction (For example, if a user places a virtual object in the collaboration environment, rotates it, augments it, or makes some annotation to it, all these actions would be presented to the collaboration environment – ¶0138);
wherein, the edit reaction causes specification or metadata of the virtual object to be modified (Similarly, user 29E has an icon 1809 indicating that while the user is known, no permissions have been assigned to this user as indicated by the annotation 1810. Finally, user 29F is shown with an additional annotation 1812 indicating that while the user is known, the user is operating a limited device. Any number of variations on altering the wearer to distinctions in the sharing environment may be provided. Additionally, the wearer may be presented with a set of controls allowing the user to adjust the permissions and authorization of known and unknown users (and any other users in the collaboration environment – ¶0144);
0138, ¶0144);
(iii) autonomous behavior in the alternate reality environment;
wherein, the autonomous behavior includes one or more of:
chasing the human user, randomly roaming around a path or region, hiding (A menu 1806 is illustrated for user 29D in fig. 18. To the wearer, the menu may be floating in space adjacent respective users based on the wearer's focus on the users, and appear and disappear whether the wearer focuses on the user – disappearing of the menu is understood as the autonomous behavior of hiding),
 doing things to or interacting with other virtual objects,
doing things to or interacting with the human user or another human user
(iv) behaviors determined by if-then rules (Both the mapping of the virtual object within the display as well as the mapping of a virtual object on a real object can be updated in accordance with the method of FIG. 16. For example, if a user draws a virtual object on a movable whiteboard which is a real object, and subsequently moves the real object whiteboard, the virtual object must move with the real object whiteboard. Linking the virtual object to the real object in the user space allows this mapping to occur – ¶0141).
Regarding claim 62, Perez discloses the method of claim 1, wherein, an action of the virtual object includes one or more of, self destruction, shoot at the human user, get shot by the human user, being selectively hidden, react to user, change over time, morph from one type of Both the mapping of the virtual object within the display as well as the mapping of a virtual object on a real object can be updated in accordance with the method of FIG. 16. For example, if a user draws a virtual object on a movable whiteboard which is a real object, and subsequently moves the real object whiteboard, the virtual object must move with the real object whiteboard. Linking the virtual object to the real object in the user space allows this mapping to occur – ¶0141).
Regarding claim 65, Perez discloses the method of claim 1, wherein:
the alternate reality environment comprises, one or more of:
(i) a browsing environment (This user would see a full virtual object 1702 comprising a building with full annotations and fully manipulated by the collaborator. As a collaborator touches the object and rotates it within the scene, the object will move within the scene – ¶0142. A user can use a pinch command to expand or contract a menu on a virtual object, generate a menu view, pinch the command closed to close the menu, and rotate, drag, drop and otherwise manipulate the virtual object within the collaboration environment for all users – ¶0149);
wherein the browsing environment enables the human user to discover one or more relevant objects in the alternate reality environment through, one or more of:
(i.a) physical exploration of the physical location and areas physically surrounding the physical location;
This user would see a full virtual object 1702 comprising a building with full annotations and fully manipulated by the collaborator. As a collaborator touches the object and rotates it within the scene, the object will move within the scene – ¶0142. A user can use a pinch command to expand or contract a menu on a virtual object, generate a menu view, pinch the command closed to close the menu, and rotate, drag, drop and otherwise manipulate the virtual object within the collaboration environment for all users – ¶0149);
(ii) a commerce environment;
wherein, the commerce environment enables the human user to carry out a transaction with respect to another entity in relation to the virtual object;
wherein, the transaction enables the human user to carry out one or more of:
(ii.a) purchase the virtual object from the other entity;
(ii.b) sell the virtual object to the other entity;
(ii.c) rent the virtual object to or from the other entity;
(ii.d) license the virtual object to/from the other entity;
wherein, the virtual object represents one or more of:
a physical good in or near the physical location;

a virtual item with real world value;
a virtual item with value in the alternate reality environment.
Regarding claim 66, Perez discloses the method of claim 1, wherein, the alternate reality environment is rendered at least in part in a hologram (alternate reality environment is rendered at least in part in a hologram, fig. 17a,b, 18a,b);
wherein, the hologram is accessible in 3D and in 360 degrees (wherein, the hologram is accessible in 3D and in 360 degrees – figs. 17a,b, 18a,b).
Regarding claim 67, Perez discloses the method of claim 1,
wherein the representation of the real environment includes a scene of the real environment (FIG. 9 illustrates two users sharing and collaborating on a real-world white board and a virtual object – ¶0023);
wherein the scene of the real environment includes one or more of, a photograph of the real environment, a photorealistic production or illustration of the real environment, a recorded video of the real environment, a live video or live stream of the real environment (At the front of frame 115 is physical environment facing video camera 113 that can capture video and still images – ¶0076).
Regarding claim 68, Perez discloses the method of claim 1, wherein, the virtual object is made perceptible or unperceptible to the human user in the alternate reality environment One feature the technology illustrates graphically or audibly or both, the relationships of the users in the collaboration environment to the wearer. In this instance, users 29A through 29C are all highlighted with a bright light 1820 indicating they are authorized and/or known to the user and may themselves view the virtual object 1702. User 29D, however, is highlighted with an icon 1802 alerting the wearer to the fact that the user is not known as indicated by annotation 1704. Similarly, user 29E has an icon 1809 indicating that while the user is known, no permissions have been assigned to this user as indicated by the annotation 1810. Finally, user 29F is shown with an additional annotation 1812 indicating that while the user is known, the user is operating a limited device. Any number of variations on altering the wearer to distinctions in the sharing environment may be provided. Additionally, the wearer may be presented with a set of controls allowing the user to adjust the permissions and authorization of known and unknown users (and any other users in the collaboration environment) – ¶0144);
wherein, the rule set includes one or more of, temporal parameter, a social parameter, a search parameter and a filter parameter (see ¶0144).
Regarding claim 70, Perez discloses a system to generate an augmented reality environment associated with a geographical location (abstract, ¶0045, claim 10 and dependents, Augmented reality is a technology that allows virtual imagery to be mixed with a real world physical environment, ¶0001,  ¶0003, ¶0087, ¶0125. Augmented reality environment is associated with a real world environment understood as having a real world geographical location), the system, comprising: a processor (¶0057), the system, comprising: a 0057, ¶0154); memory having stored having stored thereon instructions (¶0154-¶0157), which when executed by a processor, cause the processor to:
cause to be perceptible, to a human user, a virtual object in the augmented reality environment (FIGs. 9, 10, 18  illustrates users sharing and collaborating on a real-world white board and or stage to interact with a perceptible virtual object 940, 1010, virtual menu 1806 … etc. – ¶0023, ¶0126-0127. Any/all virtual objects in e.g. fig. 18, such as 1802, 1804, 1806, 1810 and/or 1702  can reasonable be understood as a virtual object);
wherein, the augmented reality environment includes:
a representation of a real environment associated with the geographical location (FIG. 10 illustrates a presentation of real collaboration environment associated with a physical location, fig. 10. At 1104, the physical location of the collaboration environment is mapped – ¶0130, figs. 10-11. Fig. 18 shows a plurality of users 29A through 29F who are positioned around a conference table and viewing virtual objects, ¶0143.);
the virtual object (e.g. object 940, 1010, figs. 9, 10, 1802, 1804, 1806, 1810 and/or 1702  in fig. 18);
further wherein, the augmented reality environment is accessible by the human user and a second human user (AR environment is accessible to more than a single human users, figs. 9, 10, 18-20).
Regarding claim 76, Perez discloses a machine-readable storage medium, having stored thereon instructions, which when executed by a processor, cause the processor to implement a (¶0154-¶0157) to create a mixed reality environment associated with a geographical location (abstract, ¶0045, claim 10 and dependents, Augmented reality is a technology that allows virtual imagery to be mixed with a real world physical environment, ¶0001, ¶0003, ¶0087, ¶0125. Augmented reality environment is associated with a real world environment understood as having a real world geographical location), the method, comprising:
causing to be discernible or indiscernible, to a human user, a virtual object in the mixed reality environment (FIGs. 9, 10 illustrates users sharing and collaborating on a real-world white board and or stage to interact with a perceptible virtual object 940, 1010 … etc. – ¶0023, ¶0126-0127);
wherein, the mixed reality environment includes:
a representation of a physical environment associated with the geographical location (FIG. 10 illustrates a presentation of real collaboration environment associated with a physical location, fig. 10. At 1104, the physical location of the collaboration environment is mapped – ¶0130, figs. 10-11);
the virtual object (object 940, 1010, figs. 9, 10);
wherein, the virtual object includes metadata regarding a physical place in the geographical location depicted in the representation of the physical environment associated with the physical location (This embodiment illustrates how the various devices may leverage networked computers to map a three-dimensional model of a user field of view and the real and virtual objects within the model. …A depth image processing application 450 detects objects, identifies objects and their locations in the model. The application 450 may perform its processing based on depth image data from depth camera such as cameras 20A and 20B, two-dimensional or depth image data from one or more front facing cameras 113, and GPS metadata associated with objects in the image data obtained from a GPS image tracking application 454 – ¶0115.
Object 920 can be a three-dimensional model of the building shown in drawing 926 on the whiteboard. The model can be floated in space before the whiteboard, placed on the whiteboard itself, and manipulated in three dimensions – ¶0126).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
Claim 63 rejected under 35 U.S.C. 103 as being unpatentable over Perez in view of Bar-Zeev et al. (2012/0105473, hereinafter Bar-Zeev).
Regarding claim 63, Perez discloses the method of claim 1, except, wherein:

wherein, the further virtual object representing the human user includes a 3D rendered avatar depicted to other human users in the alternate reality environment;
further comprising:
depicting, in the alternate reality environment, an information halo associated with the human user;
wherein, the information halo is depicted in or around a vicinity of a representation of the human user;
wherein the information halo includes one or more halo elements.
However, Bar-Zeev discloses a system that includes an HMD to display a created mixed reality entities (abstract). In the mixed reality human users can be animated as 3D avatars (As a further alternative, the virtual three-dimensional object may be provided over a user to alter a certain aspect of a user. The user's hair or clothes may be altered, or the virtual three-dimensional object may turn the user a certain color. An example of this is shown as virtual object 850 in FIG. 18, explained below. ¶0118, fig. 18). Bar-Zeev also discloses a halo or fire or light etc. may be provided around an outline of a user (¶0116).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Perez with the teaching of Bar-Zeev of rendering users in the virtual meeting as shown in fig. 20 as 3d avatar, .
Claim 71 is rejected under 35 U.S.C. 103 as being unpatentable over Perez in view of Hastings et al. (2015/0254793, hereinafter Hastings).
Regarding claim 71, Perez discloses the system of claim 70, wherein:
an action between the first and second human users in the augmented reality environment include, one or more of, virtual physical interactions, commenting, tagging and liking (In one aspect, user 29A allows user 29B, himself wearing a see-through head-mounted display 2 and an associated processing device 4, to see and manipulate virtual object 940. Object 940 may include annotations and other detailed information – ¶0126).
Perez is not found disclosing explicitly, the augmented reality environment includes a first avatar to represent the human user and a second avatar to represent the second human user; an action between the first and second avatars includes, one or more of, messaging, conducting 
 	However, Hastings discloses mixed/augmented reality system (abstract, ¶0002) where each of the users can be represented as avatars (¶0159, claim 4), where avatars sharing mutual identity and location with one another (the processor is further configured to receive location data indicative of respective locations of avatars of the first and second users and for determining whether the indicated respective locations of the avatars conform to a predetermined maximum distance permitted by the maintained rules for effectuating a correspondingly requested change of legal status for at least one of the first and second users – claim 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Perez, with the teaching of Hastings, users as shown in figs. 9, 10, 17-19 in Perez appearing in the mixed reality systems as avatars exchanging message between them by sharing mutual identity and location with one another, to obtain, the augmented reality environment includes a first avatar to represent the human user and a second avatar to represent the second human user; an action between the first and second avatars includes, one or more of, messaging, conducting transactions, friending or unfriending, sharing identity or contact information, sharing, one or more of a place, a location, an event and the virtual object with one another, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, such combination would enhance the versatility of the overall system.
Claim 72 is rejected under 35 U.S.C. 103 as being unpatentable over Perez in view of Hastings and further in view of Boswell (20120172131, hereinafter Boswell).
Regarding claim 72, Perez discloses the system of claim 70: except, wherein, the alternate reality augmented includes a first avatar to represent the human user and a second avatar to represent a second human user; wherein, the human user is able to friend the second human user in the augmented reality environment through initiating an action with the second avatar in the augmented reality environment; wherein, the human user receives a notification in the alternate reality environment responsive to detection of a triggering event relating to the second human user.
However, Hastings discloses mixed/augmented reality system (abstract, ¶0002) where each of the users can be represented as avatars (¶0159, claim 4). Boswell discloses that users through the avatars extend invitation of other users (¶0094-0095, fig.17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Perez, with the teaching of Hastings and Boswell, users as shown in figs. 9, 10, 17-19 in Perez appearing in the mixed reality systems as avatars exchanging friend request between them, to obtain, the alternate reality augmented includes a first avatar to represent the human user and a second avatar to represent a second human user; wherein, the human user is able to friend the second human user in the augmented reality environment through initiating an action with the second avatar in the augmented reality environment; wherein, the human user receives a notification in the alternate reality environment responsive to detection of a triggering event relating to the second human user, because, combining prior art elements according to known method ready for improvement .
Allowable Subject Matter
Claims 56, 60, 64, 69, 73-75, 77 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (Terminal Disclaimer is also required for allowability of the application as set forth before).
Following are the reasons of indicating allowable subject matter:
Prior arts of record taken alone or in a reasonable combination fail to reasonably disclose or suggest,
 Regarding claim 56, the alternate reality environment includes a first virtual world component and a second virtual world component;
wherein, the first virtual world component is affiliated with a first entity and the second virtual world component is affiliated with a second entity;
controlling access of a first set of virtual objects associated with the first virtual world in the alternate reality environment based on a first set of policies or permissions, the first set of policies or permissions being determined at least in part by the first entity;  

Regarding claim 60, an action of the virtual object includes one or more of:
(i) a publish action;
wherein, the publish action enables the virtual object to publish one or more of: content, a notification, an event, a command, to a content stream of multiple content streams associated with the virtual object;
(ii) a subscribe/follow action;
wherein, the subscribe/follow action enables the virtual object to subscribe to content or events from an external content stream;
wherein, the external content stream is associated with another virtual object;
wherein, the external content stream associated with the other virtual object includes a public content stream which is publicly accessible in the alternate reality environment.
 
Regarding claim 64, enabling the human user to follow the virtual object in the alternate reality environment;

wherein, the virtual object represents, one or more of, a second human user, a non-human user character, a place, a location, and a thing.
Regarding claim 69, wherein, the virtual object is made perceptible or unperceptible to the human user in the alternate reality environment depending on a rule set;
wherein, the rule set includes a proximity parameter;
wherein, the virtual object is associated with a real place in the physical location; wherein, the proximity parameter includes an indication of a physical distance between the human user and the real place.
Regarding claim 73, wherein, an interaction between the human user and the second human user in the augmented reality environment includes sending or leaving a message for the second human user by the human user;
wherein the message is associated with a given place in the geographical location;
further wherein, the message is accessible by the second human user when location data of the second human user meets a criteria in relation to the given place in the geographical location;

Regarding claim 74, generates a first rendering of the augmented reality environment as viewed from a perspective of the human user;
wherein, a second human user of the augmented reality environment is able to access the first rendering of the augmented reality environment;
generates a second rendering of the augmented reality environment as viewed from a perspective of the second human user to include a projection of the first rendering;
uses a wireless signal to determine a relative location of a second human user from a perspective of the human user in the geographical location;
wherein, alternate augmented environment includes a second avatar to represent the second human user;
positions a location of the second avatar in the human user's view of the augmented reality environment based on the relative location of the second human user from the perspective of the human user in the geographical location.
 
Regarding claim 75, wherein, the processor:

wherein, the further virtual object is to be depicted in the augmented reality environment;
wherein, the virtual object depicted in the augmented reality environment, includes an avatar associated with a second human user;
determines that a physical location data of the second human user meets a criteria;
causes the further virtual object to be perceptible to the second human user in the augmented reality environment;
enables the human user to engage in interaction with the second human user in the augmented reality environment;
tracks the interaction between the first and second human user in the augmented reality environment;
facilitates and records the interaction in which the first and second human user have engaged in the augmented reality environment;
updating a social graph for the alternate reality environment based on the s interaction between the first and second human user.
Regarding claim 77, wherein: the virtual object is authored by a second human user, and accessible by the human user when location data of the human user meets a criteria in relation to the physical place in the geographical location; the metadata includes, one or more of, reviews, 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mount et al. (US 2013/0141419)
Garbow et al. (US 2009/0234948)
Lingafelt et al. (US 2010/0100487)
Todasco (US 2017/0123750)
Yasutake (2015/0371447)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NURUN N FLORA whose telephone number is (571)272-5742.  The examiner can normally be reached on MThF 9:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NURUN N FLORA/Primary Examiner, Art Unit 2619